EXHIBIT 15.3 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) FINANCIAL STATEMENTS Years Ended December 31, 2012 , 2011 and 2010 1 PACIFIC THERAPEUTICS LTD. Statements of Financial Position (Expressed in Canadian Dollars) AS AT: December 31, 2012 December 31, 2011 $ $ ASSETS CURRENT Cash and cash equivalents Restricted cash (Note 5) - Harmonized sales tax recoverable Prepaid expenses NON-CURRENT ASSETS PROPERTY AND EQUIPMENT (Note 6) INTANGIBLE ASSETS (Note 7) LIABILITIES CURRENT Accounts payable and accrued liabilities Convertible note (Note 11) - Derivative liability (Note 11) - Shareholder demand loan (Note 10) Due to shareholders (Note 10) - NON-CURRENT LIABILITIES Irrevocable subscriptions (Note 8) - Due to shareholders (Note 10) - - SHAREHOLDERS' DEFICIENCY Share capital (Note 12) Subscriptions received (Note 12) - Contributed surplus Deficit accumulated during the development stage ) Nature and Continuance of Operations (Note 1) and Commitments (Note 16) Subsequent Events (Note 17) On behalf of the Board: “Douglas H. Unwin” Director “Doug Wallis” Director Douglas H. Unwin Doug Wallis The accompanying notes are an integral part of these financial statements. 2 PACIFIC THERAPEUTICS LTD. Statements of Comprehensive Loss (Expressed in Canadian Dollars) FOR THE YEAR ENDING DECEMBER 31, 2012 2011 2010 Expenses $ $ $ Advertising and promotion 43,637 7,795 1,979 Amortization of property and equipment 2,819 1,810 2,444 Amortization of intangible assets 3,944 3,489 3,109 Bank charges and interest 665 3,301 527 Computer 2,130 250 4,382 Insurance 24,948 14,628 14,701 Investor relations 51,950 - - Office and miscellaneous 4,471 12,294 2,936 Professional fees 87,465 112,809 67,444 Rent and occupancy costs 17,743 16,273 14,556 Repairs 414 - - Research and development 50,941 - 15,469 Telephone and utilities 2,314 1,854 2,699 Transfer agent 7,915 2,116 - Travel 13,130 - 1,596 Wages and benefits 169,327 121,297 159,709 483,813 297,916 291,551 Interest expense ISA interest incurred (Note 8) 3,002 38,250 - ISA-accretion of deemed discount (Note 8) 69,519 42,980 - Shareholder loan accretion of deemed discount (Note 10) 26,535 15,318 2,691 Class B Series I Preferred Shares accretion of deemed discount - 25,955 23,858 Amortization of discount on convertible note (Note 11) 4,422 - - Interest expense on convertible note (Note 11) 900 - - 104,378 122,503 26,549 Other Expenses (Income) Gain on disposal of property and equipment (1,425 ) - - Loss on conversion of Series I Preferred Shares - 43,349 - Loss on derivative liability (Note 11) 18,641 - - Other Expense 61 - - Net Loss and Comprehensive Loss (605,468 ) (463,768 ) (318,100 ) Loss per share Basic and Diluted $ (0.03 ) $ (0.03 ) $ (0.02 ) Weighted average number of common shares outstanding 21,637,193 18,172,472 16,350,054 The accompanying notes are an integral part of these financial statements. 3 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Changes in Shareholders’ Equity (Expressed in Canadian Dollars) Number of common shares Number of Series II Preferred shares Share capital $ Share Subscriptions received $ Contributed surplus $ Deficit $ Total $ Balance at January 1, 2010 10,216,302 135,500 999,456 - 111,644 (1,246,196 ) (135,096 ) Loss for the period - (318,100 ) (318,100 ) Common shares issued for services @ $0.50 6,000 - 3,000 - - - 3,000 Common shares issued for cash @ $0.40 50,000 - 20,000 - - - 20,000 Common shares issued for cash @ $0.50 58,000 - 29,000 - - - 29,000 Warrants exercised @ $0.15 290,000 - 43,500 - - - 43,500 Repricing of common shares - - 57,000 - - - 57,000 Stock split 1.50:1.00 5,310,150 67,750 - Share issue costs - - (18,820 ) - - - (18,820 ) Discount on shareholder loans - 24,466 - 24,466 Balance at December 31, 2010 15,930,452 203,250 1,133,136 - 136,110 (1,564,296 ) (295,050 ) Loss for the period - (463,768 ) (463,768 ) Exercise of common share warrants @ $0.10 300,000 - 30,000 - - - 30,000 Common shares issued under Irrevocable Subscription Agreements 750,000 - 112,500 - - - 112,500 Common shares issued under Irrevocable Subscription Agreements 357,142 - 49,999 - - - 49,999 Series I Preference Shares converted @ $0.20 1,500,000 - 300,000 - - - 300,000 Class B Series II Preference Shares converted to common shares 1,791,563 (203,250 ) 66,051 - - (66,051 ) - Repricing of common shares - - 41,600 - - - 41,600 Share issue costs - - (21,532 ) - - - (21,532 ) Common shares issued for cash @ $0.15 250,000 - 37,500 - - - 37,500 Common shares issued to settle debt 110,000 - 16,500 - - - 16,500 Discount on shareholder loans - 20,078 - 20,078 Stock based compensation - 5,864 - 5,864 Balance at December 31, 2011 20,989,157 - 1,765,754 - 162,052 (2,094,115 ) (166,309 ) 4 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) St atements of Changes in Shareholders’ Equity (continued) (Expressed in Canadian Dollars) Number of common shares Number of Series II Preferred shares Share capital $ Share Subscriptions received $ Contributed surplus $ Deficit $ Total $ Balance at December 31, 2011 20,989,157 - 1,765,754 - 162,052 (2,094,115 ) (166,309 ) Loss for the period - (605,468 ) (605,468 ) Exercise of common share warrants @ $0.15 66,666 - 10,000 - - - 10,000 Common shares issued for cash @ $0.15 1,531,002 - 229,651 - - - 229,651 Subscriptions received for 600,000 shares @ $0.05 - - 30,000 - - 30,000 Transfer from contributed surplus on expiry of options - (36,665 ) 36,665 - Share issue costs - - (9,689 ) - - - (9,689 ) Warrant reserve - 5,799 - 5,799 Stock based compensation - 75,026 - 75,026 Balance at December 31, 2012 22,586,825 - 1,995,716 30,000 206,212 (2,662,918 ) (430,990 ) The accompanying notes are an integral part of these financial statements. 5 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Cash Flow (Expressed in Canadian Dollars) For 12 months ending December 31, 2012 2011 2010 $ $ $ Cash flows used in operating activities Net loss and Comprehensive loss (605,468 ) (463,768 ) (318,100 ) Adjustments for items not affecting cash Amortization of property and equipment 2,819 1,810 2,444 Amortization of intangible assets 3,944 3,489 3,109 Amortization of deemed discounts on ISAs, Class B series I preferred shares, shareholder loans, and convertible note 100,476 84,253 26,547 Loss on conversion of series I preferred shares - 43,349 - Stock based compensation 75,026 5,864 3,000 Loss on derivative liability 18,641 - - Gain on disposal of property plant and equipment (1,425 ) - - Other expense 61 - - Changes in non-cash working capital balances Harmonized sales tax recoverable 13,167 (8,657 ) (1,037 ) Prepaid expenses (92,325 ) (684 ) 16,709 Security deposit - (2,400 ) 2,400 Unearned revenue - (2,600 ) 2,600 Accounts payable and accrued liabilities 180,101 54,983 12,971 (304,983 ) (284,361 ) (249,357 ) Cash flows used in investing activities Additions to property and equipment (6,200 ) - - Disposals of property and equipment 6,300 - - Additions to intangible assets (6,875 ) (22,580 ) (30,713 ) (6,775 ) (22,580 ) (30,713 ) Cash flows from financing activities Issue of common shares for cash 220,265 109,100 130,680 Subscriptions received 30,000 - - Exercise of warrants 10,000 - - Promissory note 30,000 - - Shareholder demand loan 25,253 15,269 94,260 Due to shareholders - 108,210 - ISA proceeds from partial draw down of funds - 49,999 - 315,518 282,578 224,940 Change in cash and cash equivalents 3,760 (24,363 ) (55,130 ) Cash and cash equivalents, beginning of period 6,094 30,457 85,587 Cash and cash equivalents, end of period 9,854 6,094 30,457 Non-Cash Financing Transactions $ $ $ Debt settled with common stock 7,500 - - Warrants issued for finder fees 365 - - Shares issued for finder fees 8,500 - - The accompanying notes are an integral part of these financial statements. 6 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2012 and 2011 1. NATURE AND CONTINUANCE OF OPERATIONS Pacific Therapeutics Ltd. ("the Company" or "PTL") was incorporated under the laws of the Province of British Columbia, Canada on September 12, 2005. The Company is a development stage company focused on developing proprietary drugs to treat certain types of lung disease including fibrosis. On October 14, 2011, the Company became a reporting company in British Columbia and was approved by the Canadian National Stock exchange (“CNSX”) and opened for trading on November 16, 2011. PTL has financed its cash requirements primarily from share issuances and payments from research collaborators. The Company's ability to realize the carrying value of its assets is dependent on successfully bringing its technologies to market and achieving future profitable operations, the outcome of which cannot be predicted at this time. It will be necessary for the Company to raise additional funds for the continuing development of its technologies. The financial statements have been prepared on a going concern basis, which contemplates continuity of operations and the realization of assets and settlement of liabilities in the ordinary course of business. The Company is subject to risks and uncertainties common to drug discovery companies, including technological change, potential infringement on intellectual property of and by third parties, new product development, regulatory approval and market acceptance of its products, activities of competitors and its limited operating history.All of these factors create uncertainty in the Company's ability to successfully bring its technologies to market, to achieve future profitable operations and to realize the carrying value of its assets. Given these uncertainties, there is significant doubt as to the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. 2. STATEMENT OF COMPLIANCE AND BASIS OF PRESENTATION (a) Statement of Compliance These financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). These financial statements were approved and authorized for issue by the Board of Directors on April 29, 2013 , except as to Notes 7, 11 and 16, which are dated October 10, 2013. (b) Basis of Presentation These financial statements were prepared on a historical cost basis and are presented in Canadian dollars which is the Company’s functional currency. All financial information has been rounded to the nearest dollar. (c) Use of Estimates The preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reporting periods. Although these estimates are based on management’s best knowledge of current events and actions, actual results ultimately may differ from those estimates. 7 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2012 and 2011 3. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies used in the preparation of these financial statements: (a) Cash and cash equivalents Cash and cash equivalents are comprised of cash on hand, deposits in banks and highly liquid investments having original terms to maturity of 90 days or less. (b) Loss per share Basic loss per share is calculated based on the weighted average number of shares outstanding during the period. The treasury stock method is used for determining the dilutive effect of options and warrants issued in calculating diluted earnings per share. Under this method, the dilutive effect on loss per share is recognized on the use of the proceeds that could be obtained upon exercise of options, warrants and similar instruments.It assumes that the proceeds would be used to purchase common shares at the average market price during the year.For the periods presented, this calculation proved to be anti-dilutive, and therefore diluted per share amounts do not differ from basic share amounts. The loss per share on the statement of comprehensive loss for 2012 and 2011, on a retrospective basis, reflects the stock dividend on the conversion of the Class B Series II Preferred Shares to Class A common Shares, that took place on November 16, 2011. (c) Research & development Research costs are expensed in the period incurred. Development costs are expensed in the period incurred unless the Company believes a development project meets the criteria for deferral and amortization. No such costs have been deferred as at December 31, 2012 and December 31, 2011. Scientific Research and Experimental Development ("SR&ED") tax credits are recorded on a cash basis due to the uncertainty surrounding final approval of the SR&ED tax credit application.Tax credits received are recorded as a reduction in research and development costs incurred in the year. (d) Property and equipment Property and equipment is recorded at cost. Amortization is recorded annually at rates calculated to write off the assets over their estimated useful lives as follows: Computer equipment 45% diminishing balance Furniture and fixtures 20% diminishing balance Lab equipment 50% diminishing balance Lease hold improvements straight-line over the term of the lease In the year of acquisition, these rates are reduced by one-half. (e) Technology licenses and patent costs Technology licenses acquired from third parties that include licenses and rights to technologies are initially recorded at fair value based on consideration paid and amortized on a straight-line basis over the estimated useful life of the underlying technologies. Patent costs associated with the preparation, filing, and obtaining of patents are capitalized and amortized on a straight-line basis over the useful lives of the underlying technologies and patents, usually for a period not exceeding 15 years. 8 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2012 and 2011 3. SIGNIFICANT ACCOUNTING POLICIES - continued Management evaluates the recoverability of technology licenses and patents on an annual basis based on the expected utilization of the underlying technologies. If the estimated net recoverable value for each cash-generating unit, calculated based on undiscounted future cash flows, is less than the carrying value, the asset is written down to its fair value. The amounts shown for technology licenses and patent costs do not necessarily reflect present or future values and the ultimate amount recoverable will be dependent upon the successful development and commercialization of products based on these rights. (f) Impairment Non-financial assets are tested for impairment whenever events or changes in circumstances indicate that an asset’s carrying amount may be less than its recoverable amount. Management uses judgment to estimate these inputs and any changes to these inputs could have a material impact on the impairment calculation. For impairment testing, non-financial assets that do not generate independent cash flows are grouped together into cash-generating units (CGUs), which represent the levels at which largely independent cash flows are generated. An impairment loss is recognized in earnings to the extent that the carrying value of an asset, CGU or group of CGU’s exceeds its estimated recoverable amount. The recoverable amount of an asset, CGU or group of CGU’s is the greater of its value in use and its fair value less cost to sell. Value in use is calculated as the present value of the estimated future cash flows discounted at appropriate discount rates. An impairment loss relating to a specific asset reduces the carrying value of the asset. An impairment loss relating to a group of CGU’s is allocated on a pro-rata basis to reduce the carrying value of the assets in the units comprising the group. A previously recognized impairment loss related to non-financial assets is assessed at each reporting date for any indications that the loss has decreased or no longer exists. An impairment loss related to non-financial assets is reversed if there is a subsequent increase in the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying value does not exceed the carrying value that would have been determined, net of depreciation or amortization, if no loss had been recognized. (g) Share-based payments Share-based payments to employees are measured at the fair value of the instruments issued and amortized over the vesting periods. Share-based payments to non-employees are measured at the fair value of the goods or services received or the fair value of the equity instruments issued, if it is determined the fair value of the goods or services cannot be reliably measured, and are recorded at the date the goods or services are received. The amount recognized as an expense is adjusted to reflect the number of awards expected to vest. The offset to the recorded cost is to share-based payments reserve.Consideration received on the exercise of stock options is recorded as share capital and the related share-based payments reserve is transferred to share capital. Charges for options that are forfeited before vesting are reversed from share-based payments reserve. For those options that expire or are forfeited after vesting, the recorded value is transferred to deficit. (h) Income taxes The Company uses the balance sheet method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred income tax assets result from unused loss carry-forwards, resource related pools and other deductions. A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences to the extent that it is probable that future taxable profits will be available against which they can be utilized. 9 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2012 and 2011 3. SIGNIFICANT ACCOUNTING POLICIES - continued Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. (i) Financial instruments (a)Financial assets The Company classifies its financial assets in the following categories: held-to-maturity, fair value through profit or loss (“FVTPL”), loans and receivables, and available-for-sale (“AFS”). The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of financial assets at recognition. Fair value through profit or loss Financial assets are classified as FVTPL when the financial asset is held-for-trading or it is designated as FVTPL. A financial asset is classified as FVTPL when it has been acquired principally for the purpose of selling in the near future; it is a part of an identified portfolio of financial instruments that the Company manages and has an actual pattern of short-term profit-taking or if it is a derivative that is not designated and effective as a hedging instrument. Upon initial recognition, attributable transaction costs are recognized in profit or loss when incurred. Financial instruments at FVTPL are measured at fair value, and changes therein are recognized in profit or loss. Cash is included in this category of financial assets. Loans and receivables Trade receivables, loans and other receivables that have fixed or determinable payments that are not quoted in an active market are classified as loans and receivables. Loans and receivables are initially recognized at the transaction value and subsequently carried at amortized cost, less any impairment losses. The company has no assets classified as loans and receivables. Held-to-maturity Held-to-maturity financial assets are recognized on a trade-date basis and are initially measured at fair value using the effective interest rate method. The Company has no assets classified as held-to-maturity. Available-for-sale AFS financial assets are non-derivatives that are either designated as available-for-sale or not classified in any of the other financial asset categories. Changes in the fair value of AFS financial assets, other than impairment losses, are recognized as other comprehensive income and classified as a component of equity. The Company has no assets classified as AFS. 10 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2012 and 2011 3. SIGNIFICANT ACCOUNTING POLICIES - continued (b)Financial liabilities The Company classifies its financial liabilities in the following categories: Borrowings and other financial liabilities Borrowings and other financial liabilities are classified as current or non-current based on their maturity date. Compound instruments are bifurcated and presented in the financial statements in their component parts using the fair value method. Financial liabilities include accounts payable and accrued liabilities, shareholder demand loan, balances due to shareholders, the liability portion of the convertible note, and the derivative liability. Borrowings and other non-derivative financial liabilities of the company are recognized initially at fair value, net of transaction costs incurred, and are subsequently stated at amortized cost. Any difference between the amounts originally received, net of transaction costs, and the redemption value is recognized in the income statement over the period to maturity using the effective interest method. Derivative financial liabilities of the company are initially measured at fair value, with subsequent remeasurement to fair value at the end of each reporting period. 4. RECENT ACCOUNTING PRONOUNCEMENTS At the date of authorization of these consolidated financial statements, the IASB has issued a number of new and revised standards and interpretations, which are not yet effective for the relevant reporting periods. IFRS 9 Financial Instruments In November 2009, the IASB issued, and subsequently revised in October 2010, IFRS 9 as a first phase in its ongoing project to replace IAS 39 Financial Instruments: Recognition and Measurement. IFRS 9, which is to be applied retrospectively, is effective for annual periods beginning on or after January 1, 2015, with earlier application permitted. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets. The new standard also requires a single impairment method to be used, replacing the multiple impairment methods in IAS 39. The standard also adds guidance on the classification and measurement of financial liabilities. Management has not yet determined the potential impact the adoption of IFRS 9 will have on the Company’s consolidated financial statements. IFRS 10 Consolidated Financial Statements In May 2011, the IASB issued IFRS 10, which is to be applied retrospectively, and is effective for annual periods beginning on or after January 1, 2013, with earlier application permitted. 11 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2012 and 2011 4. RECENT ACCOUNTING PRONOUNCEMENTS - continued IFRS 10 replaces Standing Interpretations Committee (“SIC”) 12 Consolidation – Special Purpose Entities and IAS27 Consolidated and Separate Financial Statements. IFRS 10 eliminates the current risk and rewards approach and establishes control as the single basis for determining the consolidation of an entity. The standard provides guidance on how to apply the control principles in a number of situations, including agency relationships and holding potential voting rights. Management has not yet determined the potential impact that the adoption of IFRS 10 will have on the Company’s consolidated financial statements. IFRS 12 Disclosure of Interests in Other Entities In May 2011, the IASB issued IFRS 12, which is to be applied retrospectively, and is effective for annual periods beginning on or after January 1, 2013, with earlier application permitted. IFRS 12 outlines the required disclosures for interests in subsidiaries and joint arrangements. The new disclosures require information that will assist financial statement users to evaluate the nature, risks and financial effects associated with an entity’s interests in subsidiaries and joint arrangements. Management has not yet determined the potential impact that the adoption of IFRS 12 will have on the Company’s consolidated financial statements. IFRS 13 Fair Value Measurement In May 2011, the IASB issued IFRS 13, which is to be applied prospectively, and is effective for annual periods beginning on or after January 1, 2013, with earlier application permitted. IFRS 13 defines fair value, provides a framework for measuring fair value and includes disclosure requirements for fair value measurements. IFRS 13 will be applied in most cases when another IFRS requires (or permits) fair value measurement. Management has not yet determined the potential impact that the adoption of IFRS 13 will have on the Company’s consolidated financial statements. Other In June 2011, the IASB issued amendments to IAS 1 to revise the way in which other comprehensive income is presented. The Company does not believe the changes resulting from the amended standard will have an impact on its consolidated financial statements. The amended standard is effective for annual periods beginning on or after July 1, 2012. In June 2011, the IASB issued amendments to IAS 19 Employee Benefits with revised requirements for pensions and other post-retirement benefits, termination benefits and other changes. The Company does not believe the changes resulting from these amendments are relevant to its consolidated financial statements. The amended standard is effective for annual periods beginning on or after January 1, 2013. In June 2011, the IASB issued amendments to IFRS 7 Financial Instruments: Disclosures. The Company does not believe the changes resulting from these amendments are relevant to its consolidated financial statements. The amended standard is effective for annual periods beginning on or after July 1, 2011. In May 2011, the IASB issued IFRS 11 Joint Arrangements, in addition to IFRS 10 and IFRS 12 discussed above. The Company does not believe the changes resulting from this new standard are relevant to its consolidated financial statements. IFRS 11 is effective for annual periods beginning on or after January 1, 2013. 12 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2012 and 2011 5. RESTRICTED CASH The Company has restricted cash at December 31, 2012 of $Nil (2011 - $300,000) which consisted of funds held in an escrow account, pursuant to the terms of the Irrevocable Subscription Agreements (“ISAs”) with investors. On January 31, 2012 the ISAs were cancelled and the cash returned to the investors. 6. PROPERTY AND EQUIPMENT Cost Balance at: Computer Equipment Furniture and Fixtures Leasehold Improvements Lab Equipment Total January 1, 2011 $ $ $ - $ Additions - Disposals - December 31, 2011 $ $ $ - $ January 1, 2012 $ $ $ - $ Additions - - - Disposals - ) ) - ) December 31, 2012 $ $
